Smith, J.
The petitioner and respondent were married in the city of Utica, N. Y., August 20, 1916, and were residing thei e when in the year 1917 the respondent left the petitioner. The petitioner resides there now.
Section 7-a of the Domestic Relations Law (added by Laws of 1922, chap. 279) provides: “ The court shall thereupon by order require notice of the presentation and object of such petition to be published in the same manner as required for the publication of a summons in an action in the supreme court where service of such summons is made by publication.”
*2Rule 50 of the Rules of Civil Practice provides as follows: “ The order for service of a summons by publication must direct that such service be made by publication thereof in two newspapers, in the English language, designated in the order as most likely to give notice to the defendant to be served, for a specified time, not less than once in each of six successive weeks.”
The order of publication granted herein provides: “ That notice of the presentation of said petition and the object thereof be published in accordance with law in the Rome Daily Sentinel and in the Boonville Herald, two newspapers published in the County of Oneida, once in each of six successive weeks.”
It is obvious that the Boonville Herald and the Rome Daily Sentinel were not papers most likely to give notice to the respondent, if living; nor did the order of publication contain a provision to that effect as required by the law. The order was fatally defective in this respect, and, therefore, the court acquired no jurisdiction. The provision of the Domestic Relations Law authorizing the granting of an order of dissolution of marriage, is unique in our jurisprudence; such an order should only be granted when there has been strict compliance with every requirement of the statute.
The petition should, therefore, be dismissed, without prejudice.
Ordered accordingly.